COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
WILLIAM W. GARLAND,                                  )
                                                                              )             
No.  08-03-00516-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )              
112th District Court
ROCANVILLE CORPORATION, et
al.,             )
                                                                              )         
of Crockett County, Texas
Appellees.                          )
                                                                              )            
(TC# 02-02-06455-CV)
                                                                              )
 
 
MEMORANDUM  OPINION
 
This appeal is
before the court on its own motion, for determination of whether it should be
dismissed for want of jurisdiction. 
Finding that the notice of appeal was not timely filed, we dismiss the
appeal.
Tex.R.App.P.
42.3 states:
 
Under the following circumstances, on
any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a)        for want of jurisdiction;
 
(b)        for want of prosecution; or
 
(c)        because the appellant has failed to
comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time.




 
This appeal is
from a judgment entered on October 13, 2003. 
Pursuant to Tex.R.App.P.
26.1, notice of appeal was due on November 12, 2003.  Our records indicate that Appellant filed a pro
se notice of appeal in this cause on December 9, 2003.
On December 15,
2003, this Court=s clerk
sent notice to the parties of the Court=s
intent to dismiss for want of jurisdiction, unless any party, within ten (10)
days from the date of notice, could show grounds for continuing the
appeal.  On January 5, 2004, this Court
received Appellant=s pro se
response, a Amotion
for extension of time to file notice of appeal.@  In his motion, Appellant asserts that there
is good cause for this Court to allow his notice of appeal to be filed
timely.  Appellant argues that he did not
receive notice of the trial court=s
judgment from the district clerk or his appointed counsel until after the
thirty-day period for filing his notice of appeal.  Appellant states that his counsel informed
him of the trial court=s
judgment on November 24, 2003.  However,
Appellant did not file his notice of appeal with this Court until December 9,
2003.  Appellant also contends there is
good cause because the trial court did not have jurisdiction to grant summary
judgment in favor of Appellees and failed to rule on his motion to transfer
venue.  Appellant=s
contentions do not provide a reasonable explanation for  untimely filing his notice of appeal.  Appellant has failed to show grounds for
continuing the appeal.
Accordingly,
pursuant to Tex.R.App.P. 42.3(a),
we dismiss the appeal for want of jurisdiction.
 
January
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., McClure, and Chew, JJ.